                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION
UNITED STATES OF AMERICA,             )
                                      )
v.                                    )
                                      )            CR497-165
BRENDA Y. JONES,                      )
                                      )
      Defendant.                      )

                                    ORDER

      Brenda Y. Jones was convicted of one count of theft or embezzlement

of U.S. property and one count of entering a military, naval, or Coast

Guard property. She was sentenced to pay a $500 fine and placed on

probation for a twelve-month period. Doc. 4. 1 She was subsequently

remanded to the Bureau of Prisons to serve a six-month term for violation

of her probation. Doc. 8. Now Jones seeks to have her record expunged

in order to avoid obstacles to her future employment. See doc. 17. The

Government has not responded.                Regardless of the Government




1
  Given the age of defendant’s conviction copies of the information and judgment are
not available. The nature of the charges listed here is based upon information
contained in the Court’s electronic docketing system.
opposition, the Court lacks subject matter jurisdiction to consider Jones’

request.

     Federal courts are courts of limited jurisdiction, and, as such “only

possess that power authorized by the Constitution and by statute.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). The

Court must presume a case lies outside of its jurisdiction unless the party

bringing the case—here, the former defendant Jones—shows that there is

some basis for jurisdiction. See id. There is no statutory basis for the

Court’s jurisdiction over questions of expungement. See United States v.

Adalikwu, 757 F. App’x 909, 911 (11th Cir. 2018) (per curiam) (“[F]ederal

law does not offer a specific statute authorizing the general expungement

of a criminal record.”). Several United States Courts of Appeals, including

the Eleventh Circuit, have concluded that there is no extra-statutory basis

for jurisdiction over expungement requests.

     In the absence of statutory authority, the only apparent source of

jurisdiction is what Kokkonen called “ancillary jurisdiction”; “which

recognizes federal court’s jurisdiction over some matters (otherwise

beyond their competence) that are incidental to other matters properly

before them.” Kokkonen, 511 U.S. at 378. Kokkonen established a two-

                                    2
part test to determine whether a court could properly exercise ancillary

jurisdiction. Id. at 379-80; see also Adalikwu, 757 F. App’x at 911. Such

jurisdiction extends only to “permit disposition by a single court of claims

that are, in varying respects and degrees, factually interdependent; and . .

. to enable a court to function successfully, that is, to manage its

proceedings, vindicate its authority, and effectuate its decrees.”

Kokkonen, 511 U.S. at 380 (citations omitted).

     Recently, the Eleventh Circuit joined several other circuits in

holding that “federal courts do not have subject-matter jurisdiction over

[expungement] motions, whether directed toward judicial records or the

executive branch” because they do not present a question over which

courts have ancillary jurisdiction. See Adalikwu, 757 F. App’x at 911

(collecting cases). In applying the Kokkonen test, the court explained

expungement did not fall under the first category of ancillary jurisdiction

because all of the consequences of the arrest and conviction, “including

the damage to [movant’s] reputation and the increased difficulty in finding

work, arose after [movant’s] arrest and conviction and are entirely

external to the criminal case itself.” Id. at 912. The Court also found such

motions did not fall under the second category of ancillary jurisdiction

                                     3
because expungement is not incidental to the court’s other functions. Id.

     Like the movant Adalikwu, Jones has failed to establish any basis

for this Court’s subject matter jurisdiction over her request. Accordingly,

the motion for expungement must be DISMISSED for lack of jurisdiction.

Doc. 17.

     SO ORDERED, this 4th day of March,, 2020.

                                        ______________________________
                                        __________________________
                                        Christopher
                                                pher L. Ray
                                        Chriistop
                                        United
                                        U i dS  States M
                                                       Magistrate
                                                           i      Judge
                                                                  J
                                        Southern District of Georgia




                                    4
